
	
		II
		110th CONGRESS
		1st Session
		S. 2218
		IN THE SENATE OF THE UNITED STATES
		
			October 23, 2007
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the award of a military service medal to
		  members of the Armed Forces who were exposed to ionizing radiation as a result
		  of participation in a test of atomic weapons.
	
	
		1.Short titleThis Act may be cited as the
			 Atomic Veterans Medal Act of
			 2007.
		2.Atomic testing
			 service medal
			(a)Service medal
			 requiredThe Secretary of Defense shall design and produce a
			 military service medal, to be known as the Atomic Testing Service
			 Medal, to honor members of the Armed Forces who were exposed to
			 ionizing radiation as a result of atomic weapons tests conducted by the United
			 States between 1945 and 1963.
			(b)Distribution of
			 medalThe Secretary of Defense shall issue the Atomic Testing
			 Service Medal to each person who, while a member of the Armed Forces serving on
			 active duty, was exposed to ionizing radiation as a result of atomic weapons
			 testing conducted by the United States between 1945 and 1963. In the case of
			 any such person who is deceased, the medal shall be issued to the next-of-kin
			 of such person.
			
